Citation Nr: 0123692	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-12 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction with features of post-traumatic stress 
disorder and psychophysiological reactions involving 
gastrointestinal, respiratory and skin manifestations for the 
period prior to October 28, 1994.

2.  Entitlement to an evaluation in excess of 70 percent for 
anxiety reaction with  features of post-traumatic stress 
disorder and psychophysiological reactions involving 
gastrointestinal, respiratory and skin manifestations for the 
period from October 28, 1994 to February 13, 1995.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1968.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March  1989 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa. 


REMAND

The VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim for VA benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This duty includes securing private and VA 
medical records to which a reference has been made.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Before the 
Board can adjudicate the issues on appeal, employment 
records, VA medical records and private medical records need 
to be obtained and associated with the claims file.  The 
Board points out, however, that it is necessary to first 
outline the procedural background of this appeal.

I.  Procedural Background

The Board notes that the RO has characterized the issue on 
appeal as an earlier effective date for the 100 percent 
evaluation for post-traumatic stress disorder with 
psychophysiological reactions involving gastrointestinal, 
respiratory and skin manifestations.  For the reasons set 
forth below, the Board finds that the issues before the Board 
involve increased ratings as listed on the first page.  

The RO granted service connection for dermographism with 
anxiety reaction in July 1969.  On February 6, 1989, the 
veteran filed a claim seeking an evaluation in excess of 10 
percent for this condition.  A March 1989 rating decision 
continued the 10 percent evaluation and recharacterized the 
disability as anxiety reaction with psychophysiological 
reaction.  The veteran perfected an appeal by submitted a 
notice of disagreement in July 1989 and, after a statement of 
the case was issued in September 1989, a VA Form 9 (Appeal to 
Board of Veterans' Appeals) in February 1990.  See 38 C.F.R. 
§ 19.117 (1990).  In his VA Form 9, the veteran requested a 
40 percent disability evaluation although he clearly 
indicated that he was not familiar with the VA Rating 
Schedule.  It is not clear from his statement that his appeal 
would thus, be satisfied with a 40 percent rating. 

A hearing officer at the RO issued a decision in April 1990 
which granted an increased evaluation to 30 percent, 
effective March 1, 1989.  Rather than sending the case to the 
Board for appellate review, however, the RO stated that it 
was withdrawing the veteran's notice of disagreement since 
all benefits sought had been granted.  This action, however, 
was in violation of 38 C.F.R. § 19.125(c) (1990) (currently 
redesignated as 38 C.F.R. § 20.204(c) (2000)), which states 
that the agency or original jurisdiction may not withdraw a 
notice of disagreement or a substantive appeal after filing 
of either or both. 

Thereafter, the veteran filed subsequent claims for increased 
evaluations for his disability which has been recharacterized 
as anxiety reaction post-traumatic stress disorder (PTSD) 
with psychophysiological reactions involving 
gastrointestinal, respiratory and skin manifestations.  A 
February 1995 rating decision granted an increased evaluation 
to 50 percent, effective December 30, 1994.  However, a July 
1995 rating decision granted a 100 percent evaluation 
retroactive to February 13, 1995. 

In April 2000, the veteran filed a claim for an effective 
date prior to February 13, 1995, for the grant of a 100 
percent evaluation for PTSD with psychophysiological 
reactions involving gastrointestinal, respiratory and skin 
manifestations.  In a May 2000 rating decision, the RO denied 
the veteran's claim.  The veteran appealed that decision.  It 
was during the course of that appeal that the RO determined 
that an error had been made in April 1990.  In an August 2000 
decision, a hearing officer found that the veteran's appeal 
of the March 1989 rating decision was still active.  The 
hearing officer then evaluated the veteran's disability since 
his claim was initially filed in February 1989.   The hearing 
officer assigned a 70 percent evaluation from October 28, 
1994, and a 100 percent evaluation from February 13, 1995.  
In a supplemental statement of the case issued in October 
2000, the RO assigned the 50 percent evaluation retroactive 
to February 2, 1989.

Based on the foregoing, the issues currently before the Board 
are: (1) entitlement to an evaluation in excess of 50 percent 
for anxiety reaction with features of PTSD and 
psychophysiological reactions involving gastrointestinal, 
respiratory and skin manifestations for the period prior to 
October 28, 1994, and (2) entitlement to an evaluation in 
excess of 70 percent for anxiety reaction with features of 
PTSD and psychophysiological reactions involving 
gastrointestinal, respiratory and skin manifestations for the 
period from October 28, 1994 to February 13, 1995.  The Board 
notes that since this disability has been assigned a 100 
percent evaluation from February 13, 1995, evidence dated 
after February 13, 1995 need not be considered.   However, 
the veteran's testimony presented at two personal hearings 
held in July 2000 and June 2001 should be considered, as it 
relates to the relevant periods of time under consideration 
in this appeal.

II.  Legal Criteria

At the time the veteran's original claim was filed, 
psychological factors affecting a skin condition, a 
gastrointestinal condition, and a respiratory condition were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Codes 9500, 
9502, 9506 (effective prior to November 7, 1996).  A note 
following these code provisions indicated that when two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same disability is changed from an organic one to one in the 
psychological or psychoneurotic categories, the condition is 
rated under the new diagnosis.  See 38 C.F.R. § 4.132, Note 
(2).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, previously set forth in 38 
C.F.R. §§ 4.125-4.132 (now codified at 38 C.F.R. §§ 4.125- 
4.130 (1997)).  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  In this case, as the veteran has been awarded a 
100 percent evaluation from February 13, 1995, the Board need 
not consider the revised criteria.  

The general rating formula for psychoneurotic disorders was 
used to evaluate anxiety disorders such as PTSD.  See 
38 C.F.R. § 4.132, Diagnostic Codes, 9400, 9411.  Under these 
criteria, a 30 percent evaluation required definite or 
"moderately large" impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite impairment.  38 
C.F.R. § 4.132, Diagnostic Codes 9400, 9411 (prior to 
November 7, 1996).  The VA General Counsel, in response to an 
invitation by the United States Court of Appeals for Veterans 
Claims (Court) to construe the term "definite" in a manner 
that would quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400, 9411.  A 70 percent evaluation was warranted for PTSD 
manifested by severe impairment of social and industrial 
adaptability.  38 C.F.R.    § 4.132, Diagnostic Codes 9400, 
9411 (prior to November 7, 1996).

A 100 percent disability evaluation was assigned under the 
former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
dysthymic disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97, 99 (1994).

The former regulations also provided that, when evaluating 
impairment resulting from ratable psychiatric disorders, 
social inadaptability was to be evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129 (1996).  In 
addition, 38 C.F.R. § 4.16(c) (1996), which was repealed when 
the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, regardless of 
whether the veteran had other compensable service-connected 
disabilities, the mental disorder was assigned a 100 percent 
evaluation under the appropriate diagnostic code.  Johnson v. 
Brown, 7 Vet. App. at 97; see also Norris v. West, 12 Vet. 
App. at 413, 418-19 (1999).

III.  Additional Development

The Board notes that it is unable to properly evaluate the 
veteran's anxiety reaction with features of PTSD and 
psychophysiological reactions involving gastrointestinal, 
respiratory and skin manifestations because there is a 
significant lack of medical evidence in the record from 1989 
until 1995.  In a January 1995 letter from the Vet Center, a 
social worker explained that the veteran had been undergoing 
psychotherapy at that facility since 1988, and that the 
veteran was severely impaired in social and occupational 
functioning.  However, it does not appear that treatment 
reports from that facility prior to 1997 have been obtained 
and associated with the claims file.  The Board notes further 
that the veteran was also undergoing treatment for mental and 
physical disorders from VA medical facilities during this 
time period.  

In this regard, the Board notes that a hearing officer at the 
RO appended an instruction to an August 2000 rating decision 
to request all mental health notes from the VA medical 
facilities in Knoxville and Des Moines for the period January 
1989 to February 1995.  The status of those requests is 
unclear from the record although it does appear that some 
1995 records from the Knoxville facility were received.  
Thus, the RO should ensure that a request is made for all VA 
records of treatment of the veteran for relevant mental and 
physical disorders from 1988 to 1995.  See VCAA; see also, 
Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.") 

The record also suggests that private medical records may be 
available which have not been associated with the claims 
file.  In a November 1989 letter, Jeffrey D. Stahl, M.D., 
indicated that he had been treating the veteran for 
gastrointestinal problems involving an irritable bowel and 
esophageal spasm.  A February 1995 letter from Dr. Stahl 
stated that the veteran had been having long-term problems 
with an irritable bowel related to stress.  However, it does 
not appear that treatment records from Dr. Stahl have been 
obtained.  The record also indicates that the veteran was 
receiving treatment for respiratory symptomatology from Roger 
T. Liu, M.D. at least from 1985 through 1988.  His clinical 
records, if available, should also be obtained.  See Caffrey, 
6 Vet. App. at 381 (the duty to assist includes securing 
private and VA medical records to which a reference has been 
made.)

The Board also points out that the veteran's employment 
records need to be obtained.  The record appears to indicate 
that the veteran stopped working as a pulmonary specialist at 
Iowa Lutheran Hospital in January 1995, but the reasons for 
leaving that job are not clear.  In an August 2000 rating 
decision, the hearing officer noted that although the 
evidence indicated that the veteran was on leave of absence 
from January 19, 1995, to February 1995, there was no 
evidence to confirm that fact.  In this regard, a February 
1995 VA examination noted that the veteran reportedly had 
been on a leave of absence from work since January 19, 1995, 
due to an allegation of sexual harassment.  However, evidence 
also suggests that the veteran's psychiatric disability was 
largely responsible for his leaving.  At a January 1995 
hearing, the veteran testified that he quit his job in 1995 
after experiencing a flashback which lasted for approximately 
twenty minutes.  He stated that he just walked out of the 
hospital and said, "I'm never going back."   In a letter 
received at the RO in October 1994, the director of the 
Respiratory Care Unit at Iowa Lutheran Hospital stated that 
the veteran had not kept pace with the expectations of his 
job and had received warnings about his ability to adjust to 
a stressful workload and high patient demands.  The director 
also noted that the veteran had some interpersonal problems 
with several patients, and did not respond to job pressures 
as well as his coworkers.  In light of these findings, the 
Board finds that the RO should contact Iowa Lutheran Hospital 
and request the veteran's employment records and any 
information concerning the exact date and circumstances 
surrounding the veteran's employment situation in 1995.

The Board notes that in the August 2000 supplemental 
statement of the case, the RO informed the veteran that he 
could submit all Vet Center reports, including treatment 
notes from 1989 to the present; any private treatment records 
particularly those relating to treatment for depression in 
1993 to 1994; documentation such as employment records 
regarding the date the veteran last worked; and any other 
pertinent information.  However, given the recent change in 
law regarding VA's duties to claimants regarding notice and 
assistance in obtaining evidence to substantiate a claim, as 
well as in light of the more expansive request for records 
deemed relevant by the Board as outlined above, the Board 
finds that a remand in this case is necessary.  

As a final note, the Board notes that a hearing officer at 
the RO determined that the veteran's appeal for an increased 
evaluation has been active since he filed his initial claim 
on February 6, 1989.  However, in the August 2000 decision, 
the hearing officer determined that a letter received on 
October 28, 1994, constituted an informal claim for an 
increased evaluation, and assigned a 70 percent evaluation 
effective from that date.  The Board notes, however, that 
since the appeal has been active and pending since the 
veteran filed his claim on February 6, 1989, and since it is 
not entirely clear that the 50 percent evaluation assigned by 
that hearing officer retroactive to February 1989 did, in 
fact, satisfy the veteran's appeal at that time, there can be 
no finding of formal or informal claims after that date until 
the Board renders a final decision on the pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the RO 
should reevalulate the propriety of the October 26, 1994 
effective date for the grant of a 70 percent disability 
evaluation. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should also request that the 
veteran identify all sources of medical 
treatment received for his mental, 
gastrointestinal, respiratory and skin 
disorders from 1988 to 1995, and that he 
furnish signed authorizations for release 
of private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims file.  

Specific requests should be made for all 
outstanding clinical records of treatment 
of the veteran from Drs. Stahl and Liu 
for the period 1985 to 1995.

Specific requests should be made for all 
outstanding clinical records of treatment 
of the veteran for mental disorders from 
the Vet Center in Des Moines, Iowa, and 
for mental, gastrointestinal, respiratory 
and skin disorders from the VA medical 
facilities in Knoxville and Des Moines 
for the period from 1988 until 1995.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  The RO should ensure that 
the notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations are met.

2.  After obtaining the veteran's 
consent, the RO should contact Iowa 
Lutheran Hospital and obtain the 
veteran's employment records.  The RO 
should also request information regarding 
the veteran's last date of employment and 
the circumstances surrounding the 
termination of that employment.

3.   The RO should also review the entire 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
The RO also should ensure that all 
necessary notification and documentation 
requirements are met.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then adjudicate 
the veteran's claims of (1) entitlement 
to an evaluation in excess of 50 percent 
for anxiety reaction with features of 
PTSD and psychophysiological reactions 
involving gastrointestinal, respiratory 
and skin manifestations for the period 
prior to October 28, 1994, and (2) 
entitlement to an evaluation in excess of 
70 percent for anxiety reaction with 
features of PTSD and psychophysiological 
reactions involving gastrointestinal, 
respiratory and skin manifestations for 
the period from October 28, 1994 to 
February 13, 1995.  
If either benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




